Exhibit 10.61

[NAME OF EXECUTIVE OFFICER]

c/o Dynavax Technologies Corporation

2929 Seventh Street, Suite 100

Berkeley, CA 94710

This letter agreement (the “Agreement”) from Dynavax Technologies Corporation
(the “Company”) amends your Management Continuity and Severance Agreement from
the Company dated [DATE] (the “MCA”) in order to bring the MCA into compliance
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
– specifically, to clarify the severance payment timing requirements (including
the potential application of a six month delay in payment) and to correct
certain ambiguities, as provided in Section IV.B and Section VIII of Treasury
Notice 2010-6. This Agreement amends your MCA only as expressly set forth
herein.

1. TERMINATION DATE; INVOLUNTARY TERMINATION. The Company and you understand and
agree that all references in your MCA to your employment termination and
termination date are intended to mean the date of your “separation from service”
(as such term is defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternate definitions thereunder, “Separation from Service”) and
will be interpreted and construed as such. The Company and you also understand
and agree that an Involuntary Termination does not include a termination due to
death or disability.

2. SEVERANCE BENEFITS.

a. In Section 2(c) of the MCA, the Company and you understand and agree that the
intention was that the lump sum cash severance payments were always to be paid
as soon as practicable after Separation from Service, but in no event later than
March 15 of the year following the year in which the severance is no longer
subject to a “substantial risk of forfeiture” (as defined under Treasury
Regulation 1.409A-1(b)(4)). However, to avoid confusion, the Company and you
hereby agree that this lump sum severance will be paid on the date that is sixty
(60) days after your Separation from Service, except to the extent a six
(6) month delay is required under Section 409A.

b. Due to the nondiscrimination rules of Section 105(h)(2) of the Code and the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act, the Company has determined that in lieu
of paying the COBRA (or any similar state law) premiums as part of your
severance under the MCA, the Company will instead pay to you (subject to all of
the same terms and conditions of the MCA), if you timely elect and remain
eligible for continued coverage under COBRA, on the last day of each month
following Separation from Service as a result of your qualifying Involuntary
Termination, a cash payment equal to the applicable COBRA premiums for that
month (including premiums for you and your eligible dependents who have elected
and remain enrolled in such COBRA coverage), subject to applicable tax
withholdings (such amount, the “Special Cash Payment”), for a number of months
equal to the lesser of (i) the duration of the period in which you and your
eligible dependents are eligible for and enrolled in such COBRA coverage (and
not otherwise covered by



--------------------------------------------------------------------------------

another employer’s group health plan) and (ii) (A) six (6) months if the
termination occurs under Section 2(c) of the MCA and (B) twelve (12) months if
the termination occurs under Section 3(b) of the MCA. You may, but are not
obligated to, use such Special Cash Payment toward the cost of COBRA premiums.
Except to the extent a six (6) month delay in payment is required under
paragraph 2(c) below, on the 60th day following your Separation from Service,
the Company will make the first payment to you under this paragraph, in a lump
sum, equal to the aggregate Special Cash Payments that the Company would have
paid to you through such date had the Special Cash Payments commenced on the
last day of the first month following the Separation from Service through such
60th day, with the balance of the Special Cash Payments paid thereafter on the
schedule described above. If you become covered under another employer’s group
health plan or otherwise cease to be eligible for COBRA during the period
provided in this paragraph, you must immediately notify the Company of such
event and the Company shall cease payment of the Special Cash Payments and shall
have no further obligations under this paragraph.

c. It is intended that all of the severance benefits and other payments payable
under the MCA, as amended by this Agreement, satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and will
be construed to the greatest extent possible as consistent with those
provisions. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right to
receive any installment payments (whether severance payments, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment. Notwithstanding any provision to the
contrary herein, if you are deemed by the Company at the time of your Separation
from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments or benefits due upon
Separation from Service set forth in this Agreement, in the MCA and/or under any
other agreement with the Company are deemed to be “deferred compensation”
(whether or not such payments are due in connection with an Involuntary
Termination in connection with a Change of Control), then to the extent delayed
commencement of any portion of such payments or benefits is required in order to
avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i) and the
related adverse taxation under Section 409A, such payments shall not be provided
to you prior to the earliest of (i) the expiration of the six (6) month period
measured from the date of your Separation from Service with the Company,
(ii) the date of your death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this paragraph shall be paid in a lump
sum to you, and any remaining payments due shall be paid as otherwise provided
herein or in the applicable agreement. No interest shall be due on any amounts
so deferred.

3. Vesting of Stock Awards. To the extent that the Company determines now or in
the future that any compensatory equity awards that have or may be granted to
you are deferred compensation, any shares that vest under those award agreements
shall be issued to you not later than the later of December 31 of the year of
vesting (that is, the year in which such shares are no longer subject to a
substantial risk of forfeiture) and the 15th day of the third calendar month
after the vesting date, except to the extent such issuance must be delayed
pursuant to Section 2(c) of this Agreement.

 

2



--------------------------------------------------------------------------------

4. The last two sentences of Section 8(a) of the MCA are amended and restated in
their entirety as follows: “If a Reduced Amount will give rise to the greater
after tax benefit, the reduction in the Payments shall occur in the following
order: (a) reduction of cash payments; (b) cancellation of accelerated vesting
of equity awards other than stock options; (c) cancellation of accelerated
vesting of stock options; and (d) reduction of other benefits paid to Employee.
Within any such category of payments and benefits (that is, (a), (b), (c) or
(d)), a reduction shall occur first with respect to amounts that are not
“deferred compensation” within the meaning of Section 409A and then with respect
to amounts that are. In the event that acceleration of compensation from
Employee’s equity awards is to be reduced, such acceleration of vesting shall be
canceled, subject to the immediately preceding sentence, in the reverse order of
the date of grant.”

5. Your MCA, as amended by this Agreement, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matter. It is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable. Any
ambiguity in this Agreement shall not be construed against either party as the
drafter. This Agreement may be executed in counterparts and email or facsimile
signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.

Sincerely,

 

DYNAVAX TECHNOLOGIES CORPORATION By:  

 

          Jennifer Lew           Vice President, Finance

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

 

[NAME OF EXECUTIVE]

Date:

 

3